Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
	The following is a Notice of Allowance in response to the claim set filed on 2/24/2020 and the terminal disclaimer filed and accepted on 5/20/2022. Claims 1-30 are currently pending and have been addressed below.

Terminal Disclaimer
The terminal disclaimer filed on 5/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending Application Number 16/799,618 and prior patent numbers 7870497, 8356253, 8930832, 9361632, 9805393, 10068253, 10565618, and 10572898 has been reviewed and is accepted. The terminal disclaimer has been recorded.
	
Reasons for Allowance
Claims 1-30 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
	The Examiner notes that the closest prior art reference is US Patent Application Publication Number 2006/0074751(“Kline”) which is directed to the entirety of the claimed subject matter. The Examiner notes that Kline discloses an implementation of dynamically rendering an advertiser webpage and customizing data presented to a customer. The advertiser webpage is dynamically edited to produce a proxy webpage (see Abstract et al.). Furthermore, Kline clearly discloses the use of templates for said generation (see [0047]) and automatic formatting techniques (see [0038] and [0041]). However, Kline fails to disclose and/or teach dynamic building/generating/formatting of a template-based advertisement in response to a recipient keyword request (i.e. real-time request) which is extracted and use of the dynamic generation of a template-based advertisement as is recited in the independent claims of the instant case. 
	Additionally, the Examiner cites the following references for consideration:
US Patent Publication Number 8,447,651 Bl (“Scholl”).
EdgeSuite 5.0: ESI Developer's Guide by Akamai. August 29, 2004. Pages 7-11, 99, 104-105. (“Akamai”).
While Scholl discloses generating an ad message using a template based upon a search query (col. 7, lines 46-67, col. 8, line 64 -col. 9, line 9), it appears Scholl is merely using the template to dynamically generate the webpage content shown to the user, and not generating/building/formatting the actual advertisement itself for delivery to the user. Thus, Scholl fails to anticipate or make obvious the particular dynamic advertisement project building technique as claimed, let alone the particular arrangement of system/technological elements used to implement said technique.
Similarly, while Akamai teaches dynamic content generation through the utilization of templates (see pages 7-11), and while Akamai generally discloses advertisements (namely in the way advertisements are generally inserted and displayed within webpages) (see pages 99 and 104-105), Akamai also fails to anticipate and/or make obvious the particular dynamic advertisement project building technique as claimed, let alone the particular arrangement of system/technological elements used to implement said technique.
Thus, while Scholl and Akamai qualify as prior art and provide relevant disclosures / teachings, neither remedy the deficiencies of the Kline reference.
Therefore, claims 1-30 are deemed allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                            

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622